Exhibit 10.47

 

2005 Executive Officer Bonus Plan

 

Objective:

 

  •   Align the interests of employees and shareholders in the future growth and
success of ArthroCare Corporation (the “Company”) by rewarding employee
performance.

 

Bonus Pool:

 

  •   Up to 100% of the Total Bonus Potential of all Eligible Participants
during the period of January 1, 2005 through December 31, 2005 (the “Bonus
Period”). The Total Bonus Potential for an Eligible Participant will be the
Eligible Participant’s Bonus Potential, whereby 25% of the Eligible
Participant’s Bonus Potential will be paid at midyear. For example, the Total
Bonus Potential for an Eligible Participant (other than the Company’s CEO) with
a base salary of $100,000 shall be $50,000. The Total Bonus Potential of an
Eligible Participant, other than the Chief Executive Officer, may be increased
or decreased at the sole discretion of the Chief Executive Officer of the
Company. The Total Bonus Potential of the Chief Executive Officer may be
increased or decreased at the sole discretion of the Board of Directors of the
Company.

 

Eligible Participants:

 

  •   All executive officers of the Company from the period of January 1, 2005
through the payment date of a bonus (the “Bonus Payment Date”) who began
employment with the Company on or before December 31, 2005 and are not
ineligible due to performance issues, as approved by the Compensation Committee
of the Company’s Board of Directors. Pro rata eligibility for executive officers
who start after January 1, 2005 and remain employed by the Company through the
Bonus Payment Date.

 

Bonus Potential:

 

  •   50% of base salary for fiscal year end December 31, 2005 for Section 16
Vice Presidents

 

  •   60% of base salary for fiscal year end December 31, 2005 for Chief
Executive Officer

 

Bonus Factors:

 

  •   In the event the Company achieves at least 85% (the “Minimum Achievement
Level”) of the Sales Goal, and Earnings before Income Tax Depreciation
Amortization and non-cash equity Compensation (EBIT-DAC) Goal, a bonus will be
due to each Eligible Participant. The Sales Goal, and EBIT-DAC Goal shall be as
set forth in the Company’s operating budget for the period of January 1, 2005
through December 31, 2005, as approved by the Company’s Board of Directors.



--------------------------------------------------------------------------------

  •   Each of the Sales Goal, and EBIT-DAC Goal shall be ascribed a percentage
weight totaling 100% in the aggregate, as follows:

 

Sales Goal – 70%

 

EBITDAC Goal – 30%

 

  •   The Minimum Achievement Level is determined by adding the weighted average
of the Sales Goal (i.e., Sales Goal Achieved (as defined below) multiplied by
70%), plus the weighted average of the EBIT-DAC Goal (same formula). If the sum
of these percentages is equal to or greater than 85%, a bonus is payable.

 

  •   If the Bonus Achievement Level is between 85% and 100%, then Eligible
Participants are eligible for the percentage of their Total Bonus Potential
actually achieved. For example, if the Bonus Achievement Level is 90%, then
Eligible Participants are eligible for 90% of their Total Bonus Potential.

 

Bonus Multiplier:

 

  •   If the Bonus Achievement Level is in excess of 100%, then Eligible
Participants are eligible for 100% of their Total Bonus Potential, plus a
percentage of their Total Bonus Potential equal to three times the portion in
excess of 100%. For example, if the Bonus Achievement Level is 110%, then
Eligible Participants are eligible for 100% of their Total Bonus Potential, plus
30% of the Total Bonus Potential.

 

Defined Terms:

 

Sales shall mean the amount of ArthroCare products sold from the period of
January 1, 2004 through March 31, 2005.

 

EBITDAC shall mean Earnings before Income Tax, Depreciation, Amortization and
non-cash equity Compensation.

 

Sales Goal Achieved shall mean the percentage determined by dividing Sales by
the Sales Goal.

 

EBITDAC Goal Achieved shall mean the percentage determined by dividing the
EBITDAC by the EBITDAC Goal.

 

Bonus Achievement Level shall mean the actual level of bonus achieved.

 

Any bonuses payable under this 2005 Bonus Plan are subject to the approval of
the Company’s Board of Directors. The Company has the right to make changes in
plan participation, the bonus pool or any other aspect of this plan at any time
and without prior notice.